Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fred Rusche on 2/11/2022.

The application has been amended as follows: 

Claim 18 is canceled.

Claim 1, in line 6 after “setting” insert --, by way of a control device,--.
Claim 1, in line 10 after “performing” insert --, by said control device,--.
Claim 1, in line 12 after “obtaining” insert --, by at least one sound sensor,--.
Claim 1, in line 22 before “continuously” insert --continuously determining an actual cumulative sound energy released by the food product up to the first point in time; comparing the actual cumulative sound energy to an expected cumulative sound 
Claim 1, in line 23 after “result of said” delete –comparison-- and insert --comparisons--.
Claim 1, in line 23 before “sound quantity” insert --actual to expected--.
Claim 1, in line 24 after “value” insert --and the actual to expected cumulative sound energy--.
Claim 1, in line 24 before “repeated” delete --comparison is-- and insert --comparisons are--.

Claim 2, in line 2 before “air flow” delete --hot-- and insert --heated--.

Claim 4, in line 2 after “reactor” delete --inside-- and insert --into--.
Claim 4, in line 2 before “product” insert --food--.

Claim 5, in line 2 before “sound quantity value” insert --actual--.

Claim 8, in line 7 after “obtaining” insert --, by a temperature sensor,--.

Claim 9, in line 4 after “setting” insert --, by way of a control device,--.
Claim 9, in line 8 after “performing” insert --, by said control device,--.
Claim 9, in line 10 before “comprising” delete --further--.

Claim 9, in line 28 after “expected” insert --cumulative--.
Claim 9, in line 33 after “sound energy;” delete --continuously determining whether the operating parameters of the roasting device should be adjusted, and, if it is determined that the operating parameters of the roasting device should be adjusted,--.
Claim 9, in line 42 after “on” delete --the determination of whether the operating parameters of the roasting device should be adjusted,--.

Claim 10, in line 4 after “setting” insert --, by way of a control device,--.
Claim 10, in line 8 after “performing” insert --, by said control device,--.
Claim 10, in line 10 before “comprising” delete --further--.
Claim 10, in line 12 after “obtaining” insert --, by at least one sound sensor,--.
Claim 10, in line 25 after “expected” insert --cumulative---.
Claim 10, in line 26 before “corresponding” delete --the-- and insert --a--.
Claim 10, in line 27 after “expected” insert --cumulative--.
Claim 10, in line 28 after “type;” insert --continuously determining, by said at least one sound sensor, an actual cumulative sound energy released by the food product up to the first point in time; comparing the actual cumulative sound energy with an expected cumulative sound energy at a corresponding point in time from a reference roasting curve of expected cumulative sound energy versus time for said predetermined food type;--.
Claim 10, in line 32 after “quantity” delete -- and-- and insert --,--.
Claim 10, in line 32 after “expected” insert --cumulative--.

Claim 10, in line 33 after “continuously” delete --determining whether the operating parameters of the roasting device should be adjusted, and, if it is determined that the operating parameters of the roasting device should be adjusted,--.
Claim 10, in line 37 before “current” delete --the-- and insert --a--.
Claim 10, in line 40 after “based on” delete --the determination of whether the operating parameters of the roasting device should be adjusted,--.

Claim 12, in line 2 after “comprising” delete --the-- and insert --a--.
Claim 12, in line 2 after “storing” insert --, by said control device,--.
Claim 12, in line 4 before “sound” insert --cumulative--.
Claim 12, in line 4 before “of transferred heat” delete --amounts-- and insert --cumulative amount--.
Claim 12, in line 7 before “as one” insert --in a database--.

Claim 13, in line 2 after “comprising” delete --the-- and insert --a--.
Claim 13, in line 3 after “storing” insert --, by said control device,--.
Claim 13, in line 4 after “during” delete --roasting of the food product-- and insert --said heating process--.
Claim 13, in line 5 after “associating” delete --those-- and insert --said--.

Claim 15, in line 2 before “sound” insert --actual cumulative--.
Claim 15, in line 2 after “includes” delete --continuously determining the sound energy by--.
Claim 15, in line 4 after “point in time” delete --over progressive time periods--.

Claim 16, in line 1 before “further” insert --wherein performing the continuous feedback control--.
Claim 16, in line 1 after “further” delete --including-- and insert --comprises--.
Claim 16, in line 10 before “state” insert --current--.

Claim 17, in line 1 before “further” insert --wherein performing the continuous feedback control--.
Claim 17, in line 1 after “further” delete --including-- and insert --comprises--.

Claim 21, in line 1 before “further” insert --wherein performing the continuous feedback control--.
Claim 21, in line 2 before “the steps of” delete --comprising-- and insert --comprises--.
Claim 21, in line 3 after “obtaining” insert --, by a temperature sensor,--.
Claim 21, in line 7 before “corresponding” delete --the--- and insert --a--.
Claim 21, in line 10 before “state” insert --current--.

Claim 22, in line 2 after “determining” delete --whether the operating parameters of the roasting device should be adjusted, and, if it is determined that the operating parameters of the roasting device should be adjusted, determining an--.
Claim 22, in line 4 before “amount” insert --the--.
Claim 22, in line 5 before “priority” delete --a--- and insert --the--.
Claim 22, in line 6 after “based on” delete --the determination of--.
Claim 22, in line 7 after “product is” insert --determined to be--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 8-13, 15-17 and 21-22 are allowed.
The method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a method for roasting a food product as recited for said claims, particularly 
“performing, by said control device, a continuous feedback control of the roasting device during the entire heating process comprising the steps of:
continuously obtaining, by at least one sound sensor, an actual value for a sound quantity associated with a sound emitted by the food product, wherein said sound includes both audible frequencies and ultrasound frequencies;
comparing the actual value of the sound quantity at a first point in time during the heating process with an expected value for the sound quantity at a corresponding point in time from the first sound quantity reference roasting curve;
continuously determining an actual cumulative sound energy released by the food product up to the first point in time; comparing the actual cumulative sound energy to an expected cumulative sound energy at the corresponding point in time from a reference roasting curve of expected sound energy versus time, which is associated with said predetermined food product type;
continuously adjusting the operating parameters of the roasting device depending on the result of said comparisons of the actual expected value and the actual to expected cumulative sound energy, and wherein said comparisons are repeated throughout the entire heating process;”
The methods of independent claims 9 and 10 similarly define over the prior art for the control process stated above.
Wilson et al. (US 10,039,307 B2) is the closest prior art and teaches a system and method for roasting coffee beans (abstract) comprising loading a batch of a predetermined food product type (coffee beans) in a roasting device 100, the device having a chamber 110 for receiving the coffee beans 140, a heater 120, and a controller 130 (figure 1; column 5 lines 22-29), setting operating parameters of the roasting device according to initial reference values for the food to start a heating operation adapted to bring the product to roasting (column 2 line 61 to column 3 line 3; column 9 lines 30-36; column 14 lines 46-56), performing a feedback control for the operation of the roasting device during heating by obtaining, instant by instant, a value for a sound quantity, e.g. acoustic amplitude (column 5 lines 34-38; column 9 lines 37-43), the sound detected in a frequency range comprising both human ear audible frequencies and ultrasound frequencies (column 3 lines 14-20), comparing the sound quantity value to a value taken by the sound quantity in a roasting curve associated with the predetermined food product type, i.e. predetermined tolerances calculated statistically, empirically, and/or arbitrarily (column 11 lines 42-56), adjusting the operating parameters of the roasting device depending on the result of the comparison (column 11 lines 57-65), and obtaining a frequency of the sound emitted by the product (column 3 lines 14-20; column 9 lines 37-43).
Wilson et al. further teaches different types of coffee beans (caffeinated or decaffeinated) produce different acoustical properties, such as decaffeinated beans having a higher frequency sound when stirred in the roasting chamber and a higher frequency first crack (column 15 lines 19-40). The controller compares detected sounds to reference acoustical profiles for caffeinated and decaffeinated beans to determine or confirm which beans are being currently roasted (column 15 lines 47-58).
However, the prior art does not teach nor suggest feedback control based on comparisons between a plurality of sound parameters, particularly including the cumulative sound energy (interpreted in view of specification page 14 lines 23-30 as stated in the office action mailed 9/30/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                      Primary Examiner, Art Unit 1792